Appeal by the People from an order of the County Court, Nassau County, entered May 8, 1964, which granted the defendant’s motion to dismiss the indictment for criminal negligence in- the operation of an automobile resulting in death (Penal Law, § 1053-a), on the ground that the evidence before the Grand Jury was insufficient in law to warrant the finding of the indictment. Order reversed on the law; motion denied; and indictment reinstated. No questions of fact were considered. In our opinion, the evidence submitted to the Grand Jury was sufficient to warrant the indictment (see Code Crim. Pro., § 251). (For prior decision reversing judgment of conviction, and granting a new trial to defendant, see 15 A D 2d 581.) Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.